The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for the claimed limitation of elements which are “affixed to and extend from”, as recited in claims 1, 22 and 31.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “the sensing elements of the unit cells”, as recited in claims 22 and 31 is unclear as to the structural relationship between said “sensor sensing elements of the unit cells” and the claimed apparatus.  
The claimed limitation of “the sensing element”, as recited in claim 31 is unclear as to the structural relationship between said “sensing element” and the claimed apparatus.  It is further unclear as to whether said sensing element is the “respective Hall sensing element” or the “Hall sensing element” or a different element.
The claimed limitation of “a respective Hall sensing element” and “a plurality of respective pairs of opposite conductive legs coupled to the respective Hall sensing element”, as recited in claim 31 is unclear as to the structural relationship between said “conductive legs”, “the respective Hall sensing element” and the claimed apparatus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 22-34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (2017/0191857) in view of Ausserlechner (2015/0204950) and Heberle (9,647,144).
Regarding claim 1, Engel et al. teach in figure 19 and related text a sensing apparatus comprising: 
unit cells interconnected into a two-dimensional lattice structure by respective pairs of opposite conducting segments of the unit cells, the unit cells including; 
a first unit cell “Sensor 1” including: a first plurality of pairs of opposite conducting segments 130; and 
a first sensing element 250 in which the first plurality of pairs of opposite conducting segments 130 are affixed to and extend from the first sensing element, in which at least some of the conducting segments of the first unit cell are connected to the conducting segments of at least one other of the unit cells (since all the unit cells are part of one device); and 
a second unit cell “Sensor M-1” including: a second plurality of pairs of opposite conducting segments 130; and 
a second sensing element 250 in which the second plurality of pairs of opposite conducting segments are affixed to and extend from the first sensing element, in which at least some of the conducting segments of the second unit cell are connected to the conducting segments of at least one other of the unit cells (since all the unit cells are part of one device).
Engel et al. do not teach that the unit cells interconnected into a three-dimensional lattice structure.

Regarding claim 22, Engel et al. teach in figure 19 and related text an apparatus comprising: 
unit cells coupled together as a two-dimensional structure, the unit cell each including: 
a respective sensing element 250, the sensing elements 250 of the unit cells aligned in series and in parallel within the three-dimensional structure; and
respective conductors aligned along three perpendicular axes and coupled to the respective sensing element in which the respective conductors of a unit cell are affixed and extend from its respective sensing element, and in which the unit cells are coupled together by their respective conductors (since all the unit cells are part of one device).
Engel et al. do not teach that the unit cells interconnected into a three-dimensional lattice structure.

Regarding claim 31, Engel et al. teach in figure 19 and related text an apparatus comprising: 
unit cells “Sensor 1”, “Sensor M-1” coupled together as a two-dimensional structure, the unit cells including: 
a respective Hall sensing element 250, 
the sensing elements of the unit cells aligned in series and in parallel within the three-dimensional structure;
a plurality of respective pairs of opposite conductive legs 130 coupled to the respective Hall sensing element 250, in which the respective pairs of opposite conductive legs of a unit cell are affixed coupled to and extend from its the respective Hall sensing element, and in which the unit cells are coupled together by their respective pairs of opposite conductive legs (since all the unit cells are part of one device).
Engel et al. do not teach that the unit cells coupled into a three-dimensional lattice structure.

Ausserlechner teach in figure 4 and related text (see e.g. paragraph [0045]) that magnetic sensor elements 406 are illustrated as a 3-dimensional symmetric sensor array. 
Heberle teaches in figure 19 and related text that at least one Hall sensor is a 2-dimensional or 3-dimensional Hall sensor (see e.g. claim 4).
Ausserlechner, Heberle and Engel et al. are analogous art because they are directed to 2-dimensional or 3-dimensional Hall sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Engel et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to interconnect the unit cells in Engel et al.’ device into a three-dimensional lattice array structure, as taught by Ausserlechner and Heberle, in order to be able to operate the device in its intended use since a functional device is a 3-dimensional structure.
The combination is motivated by the teaching of Engel et al. who point out the need to use the 2-dimensional sensor as a 3-dimensional sensor.

Regarding claims 2 and 23, Engel et al. teach in figure 19 and related text that the first and second sensing elements are Hall sensing elements.

Regarding claims 3-5, 7, 28 and 32, 34, Engel et al. teach in figure 19 and related text (see paragraph [0041]) that the first and second plurality of pairs of opposite conducting segments include graphene, carbon nanotubes, a metal or a metal coated with another metal and tubes filled with a conducting material.

Regarding claims 6, 29-30 and 33, Engel et al. teach in figure 19 and related text that the first and second plurality of pairs of opposite conducting segments are hollow tubes.

Regarding claim 8, Engel et al. teach in figure 19 and related text that the first and second sensing elements are individually addressable in three dimensions (inherently therein).

Regarding claim 9, Engel et al. teach in figure 19 and related text that the block is a magnetic field sensor configured to detect magnetic fields in three dimensions. 

Regarding claim 10, Engel et al. teach in figure 19 and related text that the block is a 3D addressable Hall sensor.
Regarding claims 11 and 12, Engel et al. teach in figure 19 and related text substantially the entire claimed structure, as applied to the claims above, including the first and second unit cells comprise three opposing pairs of connected legs in three different directions.
Engel et al. do not teach that the first conducting segments and the second conducting segments respectively include the three opposing pairs of connected legs is arranged to receive and output current, and voltage is measurable at any leg from any of the remaining pairs of the three opposing pairs of connected legs.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the first conducting segments and the second conducting segments respectively to include the three opposing pairs of connected legs is arranged to receive and output current, and voltage is measurable at any leg from any of the remaining pairs of the three opposing pairs of connected legs, in Engel et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 13, Engel et al. teach in figure 19 and related text that the three different directions are orthogonal from each other.

Regarding claim 22, the sensor elements of the unit cells in the combined device are coupled in series and in parallel since they are coupled in a 3-dimensional array.

Regarding claims 24-27, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to construct the three-dimensional structure of the combined device using a three-dimensional polymer template structure, wherein the three-dimensional structure is constructed using the three-dimensional polymer template structure electrolessly plated with metal, wherein the three-dimensional is electrolessly plated metal structure, and wherein the three-dimensional structure is constructed using the three-dimensional electrolessly plated metal structure covered in graphene, in prior art’s device in order to simplify the processing steps of making the device by using a template structure.


Response to Arguments
1.	Applicants argue that there is support in figure 2 and paragraph [0034] for the claimed limitation of elements which are “affixed to and extend from”, as recited in claims 1, 22 and 31, because 

1.	Paragraph [0034] recites “With additional reference to FIG. 2, in the lattice, each block (i.e., single/unit cell) as indicated by the circular inset functions as a Hall element. More specifically, the lattice intercepts are active Hall elements, and the legs of the lattice extending from the lattice intercepts are contacts for current applications and voltage measurements which are described more fully below. An enlarged view of the circular inset is shown on the right side of FIG. 2. Each block comprises 3 pairs of legs described below. One of the pair of legs is in a direction inside and outside of the page and is therefore not shown in FIG. 2”.
Although paragraph [0037] recites that “the legs of the lattice extending from the lattice intercepts”, the above passage, figure 2 and paragraph [0034] do not confirm that the respective pairs of opposite conductive legs of the unit cell are affixed to the sensing element.
In fact, the specification as a whole does not recite any elements are affixed to the sensing element.  Figure 2 merely depicts that the legs of the lattice extend from, and connected to, the sensing element.

2.	Applicants argue that the amendment to the claims clarify the claims.

2.	It is noted that not all the amendments clarified the claims.

3 	Applicants argue that the nanoparticles 250 of Engel cannot be analogous to the “sensing elements” because “the nanoparticles 250 are not “affixed to and extend from” the 2-D lattice structure 130, and thereby inconsistent with the language of claims 1, 22, and 31. 
Applicants further argue that “Engel teaches that the nanoparticles 250 are particles that are separate from the 2-D lattice structure 130, and the nanoparticles 250 flow or move within a fluid that also contains the 2-D lattice structure 130, see, e.g., FIGS. 16, 18A, and 19 of Engel”. 
Applicants conclude that “a combination of Engel, Ausserlechner, and/or Heberle does not render claims 1, 22, and 31 obvious because modifying Engel such that the nanoparticle 250 is somehow affixed to the lattice structure 130 of the sensor 100 would render the sensor of Engel unsatisfactory for its intended purpose”.

	3.	As an initial note, the rejection does not suggest to modify the operation of Engel’s device.  The rejection recites that Engel’s device be modified in order to couple the unit cells into a three-dimensional lattice structure.
Engel teaches a Hall-effect sensor semiconductor device which is used for the “characterization and analysis of fluid flow at micro-scale or nanoscale levels” and for the “detection of magnetic microbeads”.  Engel further states that the sensor “allows for the detection of single nanoparticles with diameters from about 1 nanometer to hundreds of nanometers (as well as larger microparticles) while dispersed in a flowing fluid and for the use of this information to determine the fluid flow speed in micro-and nanochannels”.   There is no teaching that some elements in said sensor, including nanoparticles 250, move and are not affixed to the final structure before using the device as a measurement device, as argue by applicants.
Furthermore, nanoparticles 250 and lattice structure 130 are part of one structure of the sensor.  When the final structure of the sensor is present, and before it is being used, there is no movement of any elements, including nanoparticles 250.  Therefore, and for at least this reason alone, it is asserted that nanoparticles 250 are affixed to and extend from the 2-D lattice structure, as required by claims 1, 22, and 31. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800